--------------------------------------------------------------------------------

Exhibit 10-B


COLGATE-PALMOLIVE COMPANY


SUPPLEMENTAL SAVINGS AND INVESTMENT PLAN

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


 
PAGE
   
ARTICLE I     INTRODUCTION
1
     
Section 1.1
Name of Plan
1
     
Section 1.2
Effective Date
1
     
ARTICLE II     DEFINITIONS
1
     
Section 2.1
“Account”
1
     
Section 2.2
“Annual Allocation”
2
     
Section 2.3
“Base Plan”
2
     
Section 2.4
“Change of Control”
2
     
Section 2.5
“Deferred Annual Allocation”
2
     
Section 2.6
“Eligible Employee”
2
     
Section 2.7
“Grandfathered Benefit”
3
     
Section 2.8
“Member”
3
     
Section 2.9
“Subsidiary”
3
     
ARTICLE III     BENEFITS
3
     
Section 3.1
Participation
3
     
Section 3.2
Amount of Annual Allocation
3
     
Section 3.3
Distribution of Amounts Credited for any Plan Year
4
     
Section 3.4
Deferral Election
4
     
Section 3.5
Adjustments to Deferred Annual Allocations
5
     
Section 3.6
Distributions of Member’s Account
6
     
Section 3.7
Vested Portion of Member’s Account
6
     
Section 3.8
Death of a Member
7
     
Section 3.9
Change of Control for Members Covered under the Executive Severance Plan
7
     
ARTICLE IV     PLAN ADMINISTRATION
7
     
Section 4.1
Committee
7
     
Section 4.2
Delegated Responsibilities
8
     
Section 4.3
Amendment and Termination
8
     
Section 4.4
Payments
8
     
Section 4.5
Non-Assignability of Benefits
8
     
Section 4.6
Plan Unfunded
9

 
 
- i -

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


   
PAGE
     
Section 4.7
Applicable Law
9
     
Section 4.8
No Employment Rights Conferred
9
     
Section 4.9
Plan to Comply with Code Section 409A
10

 
 
- ii -

--------------------------------------------------------------------------------

 

COLGATE-PALMOLIVE COMPANY


SUPPLEMENTAL SAVINGS AND INVESTMENT PLAN


Colgate-Palmolive Company hereby continues the Supplemental Savings and
Investment Plan, a non-qualified, unfunded plan which it maintains to provide
Eligible Employees with a benefit which, in the absence of certain limitations
imposed by the Code, would have been provided under the Colgate-Palmolive
Company Employees Savings and Investment Plan.


ARTICLE I
INTRODUCTION


Section 1.1
Name of Plan.  The name of this Plan is the “Supplemental Savings and Investment
Plan”.



Section 1.2
Effective Date.  The effective date of this Plan is January 1, 1991.    This
amended and restated Plan is effective September 1, 2010, except as otherwise
provided herein.



ARTICLE II
DEFINITIONS


Capitalized terms which are not defined herein shall have the meaning given to
them in the Base Plan.  Whenever reference is made herein to “this Plan”, such
reference shall be to this Supplemental Savings and Investment Plan.


Section 2.1
“Account” shall mean a separate account maintained for a Member to record the
Allocation that is deferred under Section 3.4 of the Plan, and the earnings and
losses allocable thereto.  Separate sub-accounts shall be maintained within the
Account for each Member to reflect the aggregate Allocations deferred for Plan
Years: (a) 1991 through 2002; (b) 2003 through 2009, plus the Allocations for
2010 attributable to Company Matching Contributions; and (c) 2011 and later,
plus the portion of the 2010 Allocations not included in (b) above, and in each
case the respective earnings and losses thereon.


 
 

--------------------------------------------------------------------------------

 

Section 2.2
“Allocations” shall mean the amount determined under Section 3.2 for any
applicable period.



Section 2.3
“Base Plan” shall mean the Colgate-Palmolive Company Employees Savings and
Investment Plan, as amended from time to time.



Section 2.4
“Change of Control” shall have the meaning given to such term under the
Colgate-Palmolive Company Executive Severance Plan, as amended from time to
time.



Section 2.5
“Deferred Allocation” shall mean the amount described in Section 3.4.



Section 2.6
“Eligible Employee” shall mean (a) a non-union person who is employed by the
Company on a full-time or part-time basis as of January 1 of a Plan Year and is,
or is expected to become, eligible to participate in the Base Plan during the
Plan Year, or (b) a United States Employee in Foreign Service as of January 1 of
a Plan Year who is eligible to participate in the Base Plan, and whose
Recognized Earnings for such Plan Year in either case are expected to be limited
by Code section 401(a)(17).


 
- 2 -

--------------------------------------------------------------------------------

 

Section 2.7
“Grandfathered Benefit” shall mean the portion of the Member’s Account that
reflects the Allocations deferred for Plan Years prior to 2005, as adjusted for
earnings and losses thereon.



Section 2.8
“Member” shall mean an Eligible Employee who participates in this Plan pursuant
to Article III.  An Eligible Employee shall remain a Member under this Plan
until all amounts credited to his Account under the Plan have been paid.



Section 2.9
“Subsidiary” means a domestic or foreign company, at least 50% of whose issued
and outstanding voting shares are directly or indirectly owned or controlled by
the Company.



ARTICLE III
BENEFITS


Section 3.1
Participation.  An Eligible Employee will participate in this Plan for any Plan
Year if Recognized Earnings, as determined under the Base Plan for such Plan
Year, are limited by Code Section 401(a)(17).  For any Plan Year for which a
deferral election under Section 3.4 is permitted, a person who is hired and
becomes an Eligible Employee after January 1 of such Plan Year is not eligible
to make a deferral election until the election for the following Plan Year.



Section 3.2
Amount of Allocations.  A Member’s Allocation for any applicable period shall be
equal to the difference between (a) and (b) below where: (a) is the sum of (i)
the Company Matching Contribution based on the Member’s elected percentage under
the Base Plan (for the 2010 Plan Year, determined as of the first day of such
Plan Year) and (ii) the Member’s Basic Retirement Contributions and Additional
Basic Retirement Contributions that would have been made under the Base Plan for
the applicable period on behalf of such Member, in each case determined as if
the Recognized Earnings used in calculating such contributions were not limited
by Code section 401(a)(17); and (b) is the Company Matching Contribution, Basic
Retirement Contributions and Additional Basic Retirements Contributions actually
made under the Base Plan for such period.  For the 2010 Plan Year, Company
Matching Contributions under (a)(i) and (b) above shall be based on the matching
contribution formula in effect under the Base Plan on January 1, 2010; and the
Company Matching Contribution under (b) above shall be determined on the basis
of the same elected percentage as in (a) but with the Recognized Earnings
subject to such elected percentage limited by Code section 401(a)(17)).


 
- 3 -

--------------------------------------------------------------------------------

 

Section 3.3
Distribution of Amounts Credited for any Plan Year.  Absent a timely deferral
election made in accordance with Section 3.4, a Member’s Allocation for any Plan
Year  prior to 2010, and the Allocations for 2010 attributable to the Company
Matching Contributions, shall be distributed to the Member on or about December
15th of such Plan Year.



Section 3.4
Deferral Election.  For Plan Years prior to 2011, a Member may elect before the
beginning of the applicable Plan Year to defer distribution of his Allocation
for such Plan Year, resulting in a Deferred Allocation.  For the 2010 Plan Year
the election is limited to the portion of the Allocation attributable to the
Company Matching Contribution.  Such election shall be made on a form provided
by, and delivered to, the Committee prior to the first day of the Plan
Year.    Amounts deferred hereunder shall be credited to the Member’s
Account.  A Member’s Allocations for any applicable period beginning after 2010,
and the 2010 Allocations not attributable to Company Matching Allocations, shall
automatically be credited to the Member’s Account.


 
- 4 -

--------------------------------------------------------------------------------

 

Section 3.5
Adjustments to Deferred Allocations.  Deferred Allocations shall be adjusted as
follows:



 
(a)
amounts allocated to the separate account under Section 2.1(a) shall be credited
with earnings and losses based on the performance of shares of the Company’s
Series B Convertible Preference Stock (including dividends thereon which shall
be deemed to be reinvested in such shares);



 
(b)
amounts allocated to the separate account under Section 2.1(b) for the period
January 1, 2010 through September 30, 2010 shall be credited with interest at an
annual rate equal to the interest rate credited on long-term deferrals under the
Colgate-Palmolive Company Deferred Compensation Plan for 2010.



 
(c)
amounts allocated to the separate account under Section 2.1(b) after September
30, 2010 shall be credited with interest at an annual rate equal to 6.01%; and


 
- 5 -

--------------------------------------------------------------------------------

 

 
(d)
amounts allocated to the separate account under Section 2.1(c) shall be credited
with interest at the rate used under the Colgate-Palmolive Company Employees’
Retirement Income Plan for determining Interest Credits.



Section 3.6
Distribution of Member’s Account.  The vested portion of a Member’s Account
shall be distributed as soon as practicable following the end of the quarter in
which the Member separated from service; provided, however, that effective for
distributions made on or after January 1, 2006, if the Member is a “specified
employee,” as determined in accordance with procedures adopted by the Company
that reflect the requirements of Code section 409A(a)(2)(B)(i), distribution of
the portion of the Member’s Account in excess of the Grandfathered Benefit shall
be deferred until the earlier of (i) the date that is six months following the
Member’s separation from service or (ii) the date of the Member’s
death.  Distributions shall be made in cash, except for the portion of a
Member’s Account described in Section 2.1(a) which shall be distributed in
shares of Company common stock.



Section 3.7
Vested Portion of Member’s Account.  Allocations to the Member’s Account for
Plan Years prior to 2010, and Allocations for the 2010 Plan Year attributable to
the Company Matching Contribution, shall be 100% vested.  All other Allocations
shall vest in accordance with the vesting rules specified in the Base Plan.


 
- 6 -

--------------------------------------------------------------------------------

 

Section 3.8
Death of a Member.  Upon a Member’s death, the Member’s Account shall be
distributed to the Member’s Beneficiary in a lump sum payment as soon as
practicable following the end of the quarter in which the Member died.



Section 3.9
Change of Control for Members Covered under the Executive Severance Plan.  In
the event of a Change of Control, a distribution of the Member’s Grandfathered
Benefit shall be made as soon as practicable following the Change of Control
provided the Member is then covered under the Executive Severance Plan.  If the
Change of Control satisfies the requirements of Code section 409A(a)(2)(A)(v), a
distribution of the portion of such Member’s Account in excess of the
Grandfather Benefit shall be made as soon as practicable following the Change of
Control.



ARTICLE IV
PLAN ADMINISTRATION


Section 4.1
Committee.  This Plan shall be administered by the Employee Relations Committee,
which shall have full authority to administer and interpret this Plan, make
payments and maintain records hereunder.  The Employee Relations Committee may
adopt or amend from time to time such procedures as may be required for
determinations required under the Plan.  All interpretations of the Employee
Relations Committee shall be final and binding on all parties including Members,
Beneficiaries and the Company.  Any complaint with regard to benefits under the
Plan should be directed to the Employee Relations Committee, Colgate-Palmolive
Company, 300 Park Avenue, New York, NY 10022.  Such complaint must be filed in
writing no later than 90 days after the date of retirement, termination or other
occurrence related to the complaint.


 
- 7 -

--------------------------------------------------------------------------------

 

Section 4.2
Delegated Responsibilities.  The Employee Relations Committee shall have the
authority to delegate any of its responsibilities to such persons as it deems
proper.



Section 4.3
Amendment and Termination.  The Company may amend, modify or terminate this Plan
at any time, provided, however, that no such amendment, modification or
termination shall reduce the amount credited to a Member’s Account as of the
date of such amendment or termination unless the Member becomes entitled to an
amount equal to any such reduction under another plan (including the Base Plan),
program or practice adopted by the Company.



Section 4.4
Payments.  The Company will pay all benefits arising under this Plan and all
costs, charges and expenses relating thereto out of its general assets.



Section 4.5
Non-Assignability of Benefits.  Except as otherwise required by law, neither any
benefit payable hereunder nor the right to receive any future benefit under this
Plan may be anticipated, alienated, sold, transferred, assigned, pledged,
encumbered or subjected to any charge or legal process, and if any attempt is
made to do so, or a person eligible for any benefits under this Plan becomes
bankrupt, the interest under this Plan of the person affected may be terminated
by the Employee Relations Committee which, in its sole discretion, may cause the
same to be held or applied for the benefit of one or more of the dependents of
such person or make any other disposition of such benefits that it deems
appropriate and is consistent with Code Section 409A.


 
- 8 -

--------------------------------------------------------------------------------

 

Section 4.6
Plan Unfunded.  Nothing in this Plan shall be interpreted or construed to
require the Company in any manner to fund any obligation to the Members or
Beneficiaries hereunder.  Nothing contained in this Plan nor any action taken
here under shall create, or be construed to create, a trust of any kind, or a
fiduciary relationship between the Company and the Members or
Beneficiaries.  Any funds which may be accumulated in order to meet any
obligation under this Plan shall for all purposes continue to be a part of the
general assets of the Company.  To the extent that any Member or Beneficiary
acquires a right to receive payments from the Company under this Plan, such
rights shall be no greater than the rights of any unsecured general creditor of
the Company.



Section 4.7
Applicable Law.  All questions pertaining to the construction, validity and
effect of this Plan shall be determined in accordance with the laws of the State
of Delaware, to the extent not preempted by Federal law.



Section 4.8
No Employment Rights Conferred.  The establishment of the Plan shall not be
construed as conferring any rights upon any Eligible Employee for continuation
of employment, nor shall it be construed as limiting in any way the right of the
Company to discharge any Eligible Employee or treat him without regard to the
effect which such treatment might have upon him under the Plan.


 
- 9 -

--------------------------------------------------------------------------------

 

Section 4.9
Plan to Comply with Code Section 409A.  Notwithstanding any provision to the
contrary in this Plan, each provision in this Plan shall be interpreted to
permit the deferral of compensation in accordance with Code section 409A, and
any provision that would conflict with such requirements shall not be valid or
enforceable.

 
 
- 10 -

--------------------------------------------------------------------------------